 Case 3:01-cv-00440-WQH-MSB Document 122 Filed 02/26/20 PageID.519 Page 1 of 1


                                   United States District Court
                                    SOUTHERN DISTRICT OF CALIFORNIA

                             NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. William Q. Hayes
 FROM: J. Vann, Deputy Clerk                           RECEIVED DATE: February 21, 2020
 CASE NO. 3:01-cv-00440-WQH-MSB                        DOC FILED BY: David A Dean
 CASE TITLE: California Steamin, et al v. City of Temecula, et al
 DOCUMENT ENTITLED: Subpoena

        Upon the submission of the attached document(s), the following discrepancies are noted:

 Case closed/dismissed FRCvP 41; Improper title LR 5.1(j)

                                                              Date Forwarded:   February 24, 2020

                    ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.


 Dated: February 26, 2020
